Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

Election/Restrictions
Applicant’s election of Species V in the reply filed on 1/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-12 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1 and 13-15 have been examined.

Information Disclosure Statement
The information disclosure statement filed 10/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because the drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell (US Patent 4,834,396).

As to Claim 1, Schnell discloses a device for exercising upper leg portions and hips while protecting knee and ankle joints, the exercise device (Fig 6) comprising:
a frame (1);
a seat (33) connected to the frame and configured to support a user in a sitting or lying position;
an arm (11) pivotably connected to the frame and rotatable (Fig 6);
a leg pad (12) pivotably connected to a lower end of the arm and configured to contact the user’s leg during use;
a handle (29) connected to a lower end of the seat or to the frame and extending therefrom;
wherein the seat is configured in correspondence to a hip and a thigh of a leg of two legs of the user so as to support the thigh and the hip that are not exercising and not to support the other thigh nor the other hip of the user, and thus the seat is separated from the leg pad when viewed from above, and the seat is configured not to press the leg nor the hip of the leg that is exercising when the user performs a motion for moving the exercising leg to the back of the user from a starting pose at which the thigh and the hip of the leg that is not exercising are placed on the seat and the other leg of the user is placed on the leg pad, and the user is capable of moving his/her exercising leg to the back of the user from a starting pose at which the user places the exercising leg on the leg pad and pulls the thigh toward the chest while the thigh and hip of the other leg are on the seat, and the exercise device allows the user to lower his/her exercising leg and kick back to exercise the thigh and gluteal muscles while protecting knee and ankle joints of the leg that are not exercising.

As to Claim 13, Schnell discloses the exercise device of claim 1, wherein the frame comprises an arm strut and a seat strut (Fig 6);
further comprising a seat location fixing unit on the seat strut, for adjusting the location of the seat (Fig 6);
wherein the seat strut is composed of a seat location fixing rod (34) and a seat location fixing place (3a/4a/@36).

As to Claim 14, Schnell discloses the exercise device of claim 1, wherein the frame comprises an arm strut and a seat strut (Fig 6);
further comprising a seat location fixing unit on the seat strut, for adjusting the location of the seat (Fig 6);
wherein the seat strut is composed of a seat location fixing rod (34) and a seat location fixing place (3a/4a/@36);
wherein the seat location fixing place composes several holes (3a/4a/@36) for the user to choose to adjust(put) the said seat location fixing rod according to the his/her purpose (Fig 6).

As to Claim 15, Schnell discloses the exercise device of claim 1, wherein the frame comprises an arm strut and a seat strut (Fig 6);
further comprising arm axis location fixing unit on the arm strut for adjusting the location of the arm axis (Fig 6);
wherein the seat location fixing unit comprises an arm location fixing rod and an arm location fixing place (3a/4a/@36);
wherein the seat location fixing place composes several holes (3a/4a/@36) for the user to choose to put the said seat location fixing rod according to the his/her purpose (Fig 6).

Examiner note:  Examiner recommends further clarifying the current general claiming of the nature, relative location, and connection between the seat, seat strut, fixing rod, fixing place, etc.  For example, including:
A relative size/location of the seat compared to a leg pad to correspond with the function language of claim 1.
That the seat location fixing place is a plate connected to the frame having spaced apart holes therein for insertion of the seat location fixing rod which attaches to an underside of the seat and is configured as a support post between the seat and the holes within the seat location fixing place.


Conclusion
The prior art made of record and not relied upon, such as Steffee, Carter, Cygan et al, and Olschansky et al which disclose similar exercise machines each having pivot arm connected to a resistance and a seat/support member associated therewith, and is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/28/2022